 Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 1 of 28 PageID: 1




                    UNITED STATES DISTRICT COU RT
                       DISTRICT OFNEW JERSEY

UNITED STATES OF AMERICA                     Criminal No. 20-578 (JMV)

           v.                                18 u.s.c. § 1349
                                             18 U.S.C. § 1347
                                             18 U.S.C. § 371
JEFFREY ANDREWS,                             18 U.S.C. § 2
CHAD BEENE,                                  42 U.S.C. § 1320a-7b(b)(2)(B)
ADAM BROSIUS, and
ROBERT SCHNEIDERMAN


                              IN D I C TMEN T

      The Grand Jury in and for the District of New Jersey, sitting in Newark,

charges:

                                    COUNT1

                  (Conspiracy to Commit Health Care Fraud)

      1.    At times relevant to this Indictment, unless otherwise indicated:

                            The Defendants and Others

            a.     Defendant JEFFREY ANDREWS was a resident of Bryn Mawr,

Pennsylvania. ANDREWS was the Chief Financial Officer for both Main Avenue

Pharmacy, Inc. ("Main Avenue Pharmacy") and Parent Company-1.

            b.     Defendant CHAD BEENE was a resident of Philadelphia,

Pennsylvania. BEENE was the National Sales Manager for Parent Company-1.



                                         1
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 2 of 28 PageID: 2
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 3 of 28 PageID: 3
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 4 of 28 PageID: 4
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 5 of 28 PageID: 5
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 6 of 28 PageID: 6
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 7 of 28 PageID: 7
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 8 of 28 PageID: 8
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 9 of 28 PageID: 9
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 10 of 28 PageID: 10
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 11 of 28 PageID: 11
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 12 of 28 PageID: 12
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 13 of 28 PageID: 13
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 14 of 28 PageID: 14
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 15 of 28 PageID: 15
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 16 of 28 PageID: 16
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 17 of 28 PageID: 17
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 18 of 28 PageID: 18
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 19 of 28 PageID: 19
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 20 of 28 PageID: 20
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 21 of 28 PageID: 21
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 22 of 28 PageID: 22
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 23 of 28 PageID: 23
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 24 of 28 PageID: 24
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 25 of 28 PageID: 25
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 26 of 28 PageID: 26
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 27 of 28 PageID: 27
Case 2:20-cr-00578-JMV Document 1 Filed 07/10/20 Page 28 of 28 PageID: 28

                  CASE NUMBER: 20-578 (JMV)

            United States District Court
              District of New Jersey
     UNITED STATES OF AMERICA

                               v.

           JEFFREY ANDREWS,
              CHAD BEENE,
           ADAM BROSIUS, and
         ROBERT SCHNEIDERMAN
                  INDICTMENT FOR
                        18 u.s.c. § 1349
                        18 u.s.c. § 1347
                         18 u.s.c. § 371
                          18 u.s.c. § 2
                  42 U.S.C. § 1320a-7b(b)(2)(B)


                       CRAIG CARPENITO
                         U.S. ATTORNEY
                       NEWARK, NEW JERSEY

                         JASON 8. GOULD
                     ASSISTANT U.S. ATTORNEY
                           (973) 645-2776
